DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US. Patent App. Pub. No. 2015/0054838) in view of Yasukawa et al. (US. Patent App. Pub. No. 2011/0122147, “Yasukawa”, hereinafter).
As per claim 1, as shown in Fig. 2 and 3, Koo teaches a display method, applied to a display apparatus, comprising: 
obtaining a first image signal from an electronic apparatus, where the first image signal is a signal configured for displaying on one display apparatus (Fig. 3A, ¶ [96]); 
according to the first image signal, outputting first image data in a first display region (displaying single image as shown in Fig. 3A);
obtaining first instruction, wherein the first instruction is configured to instruct that the first display region is at least divided into a first display sub-region and a second display sub- region (Fig. 3B and 3D, ¶ [97], [99]. See also Fig. 13, step 1310, ¶ [118]); 
obtaining a second image signal from the electronic apparatus, wherein the second image signal is a signal configured for displaying on at least two display apparatuses (further addressed below with reference to Yasukawa, see ¶ [78] and [90], i.e. receiving an incorporated image that covers first display and second display shown in Fig. 3); and
according to the second image signal, outputting first sub-image data in the first display sub-region and outputting second sub-image data in the second display sub-region (Fig. 3B, ¶ [97]).
Koo does not expressly teach wherein the second image signal is a signal configured for displaying on at least two display apparatuses. 
However, Yasukawa teaches a similar method of displaying images into different regions of the display device (Fig. 2 and 3), wherein the obtained images can be single-screen display mode or a dual-screen display mode (¶ [48-49]), implying the image is configured to be displayed on at least two display apparatuses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of obtaining an image configured for displaying on two display devices as taught by Yasukawa into the method as taught by Koo, the advantage is to be able to display images from different sources onto one display device.
As per claim 2, the combined teachings of Koo and Yasukawa also include before obtaining the first image signal from the electronic apparatus, further including: 
determining first configuration information, wherein the first configuration information is configured to be obtained by a connected electronic apparatus, thereby determining the first display region of the one display apparatus (Koo, ¶ [75], such as configuration according to an eDP method. See also ¶ [88]).
As per claim 3, the combined Koo-Yasukawa also teaches before obtaining the second image signal from the electronic apparatus, further including: 
determining at least two pieces of second configuration information, wherein the at least two pieces of the second configuration information are configured to be obtained by the electronic apparatus (Koo, ¶ [90], such as eDP method and DP method for the incorporated image), thereby determining display regions of the at least two display apparatuses, wherein the display regions of the at least two display apparatuses at least include the first display sub-region and the second display sub-region (as addressed in claim 1 referring to Koo, Fig. 3B); and the first display sub-region and the second display sub-region are configured to characterize two display apparatuses (Koo, Fig. 3B, 3D)
As per claim 4, the combined Koo-Yasukawa does also teach after obtaining the second image signal from the electronic apparatus, further including: 
processing the second image signal to obtain the first sub-image data and the second sub- image data (Koo, Fig. 3D, ¶ [99], processing the incorporated image into one image with a ratio set by a user); 
processing the first sub-image data and the second sub-image data to obtain second image data, wherein a positional relationship of the first sub-image data and the second sub-image data in the second image data matches a positional relationship between the first display sub-region and the second display sub-region in the first display region (Koo, Fig. 3D, process a first image 341 and a second image 342 according to the ratio and position set by the user; and 
outputting the first sub-image data in the first display sub-region and outputting the second sub-image data in the second display sub-region includes outputting the second image data, such that the first sub-image data is displayed in the first display sub-region and the second sub-image data is displayed in the second display sub-region (as addressed referring to Fig. 3D of Koo).
As per claim 5, as addressed in claim 1, the combined Koo-Yasukawa teaces a display apparatus, comprising: 
a transmission interface, configured to be connected to an electronic apparatus (Yasukawa, transmission interface 7A or 7B, ¶ [33]) and obtain a first image signal or a second image signal from the electronic apparatus, wherein the first image signal is a signal configured for displaying on one display apparatus, and the second image signal is a signal configured for displaying on at least two display apparatuses (as addressed in claim 1); 
a display device, configured to output first image data in a first display region, or output the first image data in a first display sub-region and output second sub-image data in a second display sub-region, wherein the first display sub-region and the second display sub-region are sub-regions of the first display region (see claim 1); and 
a processing apparatus, configured to obtain first instruction, wherein the first instruction is configured to instruct that the first display region is at least divided into the first display sub- region and the second display sub-region (addressed in claim 1). 
	Thus, claim 5 would have been obvious over the combined references for the reason above. 
	Claim 6, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale. 
As per claim 7, the combined Koo-Yasukawa also teaches:
the processing apparatus includes at least two first-protocol input interfaces (Koo, Fig. 2, such as eDP and DP input interfaces) and one first- protocol output interface (eDP interface to the display), wherein the processing apparatus is configured to: 
obtain the second image signal through a first first-protocol input interface (Koo, ¶ [88]); 
process the second image signal to obtain the first sub-image data and the second sub-image data (see claim 4); 
obtain the second sub-image data outputted by the one first-protocol output interface through a second first-protocol input interface (Koo, ¶ [88]); and 
merge the first sub-image data and the second sub-image data into the second image data (generating incorporated image as described in ¶ [90] of Koo).
As per claim 8, the combined Koo-Yasukawa further teaches:
the processing apparatus includes a first-protocol input interface, a first-protocol output interface, and a second-protocol input interface (see claim 7), and the display apparatus further includes a conversion component for converting data consistent with a first protocol into data consistent with a second protocol (Koo, ¶ [90], converting eDP resolution format to DP resolution format); and 
the conversion component includes a first-protocol input interface and a second-protocol output interface (addressed above), wherein the processing apparatus and the conversion component are configured to: 
obtain, by the processing apparatus, the second image signal through the first- protocol input interface (see claim 7); 
process, by the processing apparatus, the second image signal to obtain the first sub-image data and the second sub-image data (addressed in claim 7); 
obtain, by the conversion component, the second sub-image data through the first- protocol output interface of the processing apparatus (see claim 7); 
obtain, by the processing apparatus, the second sub-image data outputted by the conversion component through the second-protocol input interface; and merge, by the processing apparatus, the first sub-image data and the second sub- image data into the second image data (as addressed in claim 7).
As per claim 9, as addressed in claims 4, 7-8 above, the combined Koo-Yasukawa does also teaches:
the processing apparatus includes a first-protocol input interface and a second-protocol input interface (see claim 7); 
the display apparatus further includes a splitting component for splitting image signals, wherein the splitting component includes a first-protocol input interface and at least two first-protocol output interfaces (impliedly included therein to determine where the sub-image is displayed at the designated region as addressed above); 
the display apparatus includes a conversion component for converting data consistent with a first-protocol into data consistent with a second-protocol (see claim 8); and 
the conversion component includes a first-protocol input interface and a second-protocol output interface, wherein the splitting component, the conversion component and the processing apparatus are configured to: 
obtain, by the splitting component, the second image signal and perform split processing on the second image signal to obtain the first sub-image data and the second sub-image data (impliedly taught therein); 
obtain, by the processing apparatus, the first sub-image data through the first- protocol input interface; 
obtain, by the conversion component, the second sub-image data; 
obtain, by the processing apparatus, the second sub-image data outputted by the conversion component through the second-protocol input interface; and 
merge, by the processing apparatus, the first sub-image data and the second sub- image data into the second image data (addressed in claims 4, 7-8 above).
As per claim 10, the combined Koo-Yasukawa also impliedly teaches:
an extraction component, wherein: 
when the electronic apparatus sends mixed data including the second image signal and data content to the display apparatus, the extraction component is configured for extracting the second image signal from the mixed data including the second image signal and the data content (impliedly taught when transmitting the incorporated image that includes the position and image data to the display device as addressed above); and 
the extraction component includes a third-protocol input interface and a first-protocol output interface (at best understood by the examiner as the interfaces to output image data to the display since the claim language does not specify how these protocols are defined), wherein the extraction component and the processing apparatus are configured to: 
obtain, by the extraction component, the mixed data including the second image signal and the data content through the third-protocol input interface; and 
send, by the extraction component, the extracted second image signal to the first- protocol input interface (extracting the incorporated image to be displayed on the display 230 of Fig 2 taught by Koo) or the splitting component.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US. Patent App. Pub. No. 2015/0054838) in view of Yasukawa et al. (US. Patent App. Pub. No. 2011/0122147) further in view of Okada (US. Patent App. Pub. No. 2002/0181597).
As per claim 11, the combined Koo-Yasukawa does not expressly teach:
two decoding components connected in series, wherein: the two decoding components are configured to decode an image signal from image signals for displaying on one display apparatus;
 a first decoding component includes a fourth-protocol input interface, a fourth- protocol output interface, and a first-protocol output interface; and 
a second decoding component includes a fourth-protocol input interface and a first-protocol output interface (it is not clear how these protocol interfaces are constructed and distinguished from each other in the claim language, thus, interpreted as best understood by the examiner as inputs and outputs of the decoders).
Okada teaches a method of decoding video data to a display device comprising two video decoders, one front-end decoder and one back-end decoder, the front-end decoder decodes a first coded data sequence and the decoder decodes the second coded data sequence outputted from the first decoder (see ¶ [21]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the decoders as taught by Okada to the method as taught by the combined Koo-Yasukawa as addressed above, the advantage of which is to decode the input image stream.
As per claim 12, the combined Koo-Yasukawa-Okada also impliedly teaches:
the two decoding components and the processing apparatus are configured to: 
obtain, by the first decoding component, the second image signal through the fourth-protocol input interface; 
process, by the first decoding component, the second image signal to obtain the first sub-image data and remaining image signals; 
obtain, by the processing apparatus, the first sub-image data through the first- protocol interface; 
obtain, by the second decoding component, the remaining image signals from the first decoding component through the fourth-protocol input interface; 
process, by the second decoding component, the remaining image signals to obtain the second sub-image data; 
obtain, by the processing apparatus, the second sub-image data through the second first-protocol interface; and 
merge, by the processing apparatus, the first sub-image data and the second sub- image data into the second image data (as addressed in claims 4, 7-8 above in combination with the teachings of Okada addressed in clam 11).
Thus, claim 12 would have been obvious over the combined references for the reason above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611